*704
On Remand from the Alabama Supreme Court

PITTMAN, Judge.
A portion of this court’s judgment of March 5, 2004, has been reversed, and the cause has been remanded by the Supreme Court of Alabama. Ex parte Alabama Farmers Coop., Inc., 911 So.2d 696 (Ala.2004). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby affirmed in part, as to the negligence claims, and reversed in part, as to the fraud claims, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
CRAWLEY, P.J., and THOMPSON, MURDOCK, and BRYAN, JJ., concur.